Citation Nr: 0820761	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2004, a statement of the case 
was issued in September 2004, and a substantive appeal was 
received in October 2004.  The veteran testified at a hearing 
before the undersigned in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred bilateral hearing loss 
disability as a result of his period of active service.  He 
underwent VA examinations in March and June 2003 which 
yielded very inconsistent results throughout the puretone 
testing.  Both VA examiners recommended that the veteran be 
retested.  The veteran underwent another VA examination in 
August 2003.  The August 2003 VA examiner diagnosed bilateral 
moderate flat mixed hearing loss and opined that the possible 
middle ear problem was not related to a noise-induced hearing 
impairment.  The VA examiner referred the veteran for an ear, 
nose and throat evaluation, as well as for another 
audiological evaluation following the ear, nose and throat 
evaluation.  It does not appear that the veteran has been 
evaluated by an otolaryngologist.  

In light of the referral by the August 2003 VA examiner, the 
Board finds that VA's duty to assist the veteran requires a 
VA examination of the veteran by an otolaryngologist, 
followed by a VA audiological examination to evaluate the 
veteran's claim that he currently suffers from bilateral 
hearing loss disability, and to obtain opinions of the 
etiology of any bilateral hearing loss disability.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2007).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is requested to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination to be performed by an 
otolaryngologist.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  If current hearing loss 
disability is shown, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
hearing loss disability is etiologically 
related to the veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  The veteran should be scheduled for a 
VA audiological examination following the 
otolaryngologist examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such hearing loss 
disability is etiologically related to 
the veteran's active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

4.  After completion of the above, the 
RO should review the expanded record 
and undertake a merits analysis of the 
claim of service connection for 
bilateral hearing loss disability.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
